Citation Nr: 1030853	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-31 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 
1946 to October 1952.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In May 2005, as support for his claims, the Veteran testified at 
a videoconference hearing before a Veterans Law Judge of the 
Board.

The Board subsequently, in June 2007, issued a decision denying 
the Veteran's claims, and he appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an April 2009 order, 
granting a joint motion, the Court vacated the Board's decision 
and remanded the claims to the Board for further development and 
readjudication in compliance with directives specified.

And to comply with this Court order, the Board, in turn, is 
remanding the claims to the RO.

In June 2010, the Veteran's attorney requested a 60-day 
continuance (pending his receipt of a complete copy of the claims 
file, which the Board has since provided in July 2010) in order 
to file a brief or response to the current proceedings.  Since, 
however, the Board is remanding the claims pursuant to the 
Court's order for further development, rather than immediately 
readjudicating them, the Veteran's attorney may submit any 
additional evidence and argument directly to the RO while the 
claims are on remand.




REMAND

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  The Court has held that a 
medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007) ("[A] medical opinion ... must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions.").

This duty to assist in conducting a thorough and contemporaneous 
examination of the Veteran must take into account the records of 
prior examinations and treatment.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(holding that, once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided).

In prior adjudications of his claims, the Veteran gave a history 
of jumping from a 
5-foot cliff and landing on his feet with immediate pain and 
swelling in his knees and ankles.  And since he alleges this 
incident occurred in combat, and given the unavailability of the 
majority of his service treatment records (STRs), this incident 
is conceded as fact - especially since he received, among other 
medals and commendations, the Combat Infantryman Badge (CIB) and 
this type of injury is consistent with the circumstances, 
conditions, and hardships of his service.  38 U.S.C.A. § 1154(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.304(d) (2009).   
Moreover, as the joint motion points out, the record contains a 
report from the Office of the Surgeon General noting an admission 
station of Korea listing a diagnosis of "Sprain, (Tear of 
ligaments, joint)" at the "knee joint."  And although the 
specific knee injured - left versus right - was not specified, 
the report does note this injury resulted from a "fall...from 
one level to another."

The Veteran's military service ended in October 1952, and he 
claims that he continued to have knee pain after service.  In 
1998, he reinjured his left knee stepping down from a ladder and 
subsequently had arthroscopic surgery for repair of a torn medial 
meniscus.

In February 2007, a VA compensation examiner performed a physical 
and radiological examination of the Veteran's knees with no 
significant pathology noted in the right knee and findings 
consistent with a prior medial meniscus tear in the left knee.  
The Veteran had full range of motion in each knee, albeit with 
pain for the last 5-10 degrees of flexion.  The examiner observed 
no effusion, swelling, stiffness or weakness of either knee, 
despite the Veteran's complaints of pain and instability in both 
knees.  X-rays showed mild narrowing of the medial joint space on 
the left side with no evidence of acute fractures, dislocation or 
significant osseous abnormalities in either knee.  

The February 2007 VA examiner then concluded the Veteran's 
current knee disorders are unrelated to his military service - 
including especially to the injury mentioned.  This medical nexus 
opinion was awkwardly worded, however, and difficult to follow.  
It also states the examiner was "unable to locate any medical 
records pertaining to knee complaints in service," even though 
he referenced the Veteran's reported jump from a cliff during 
combat in other parts of the report of that evaluation.  So the 
Court-granted joint motion indicates that it is clear this VA 
examiner did not consider the report by the Office of the 
Surgeon General.  Moreover, since this report is material 
evidence showing 
in-service treatment for a knee sprain and the February 2007 VA 
examiner's failure to consider this evidence renders his 
examination report inadequate, another VA compensation 
examination and opinion are needed to determine the etiology of 
the Veteran's current knee disorders - and specifically in terms 
of whether they are attributable to any injury he sustained in 
combat.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



Additionally, as the Veterans Law Judge that conducted the 
Veteran's videoconference hearing is no longer with the Board, 
the Veteran is entitled to another hearing before another 
Veterans Law Judge who will ultimately decide the appeal of his 
claims.  See 38 C.F.R. § 20.707.

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.	Schedule the Veteran for another VA 
compensation examination for another 
medical nexus opinion regarding the 
likelihood (very likely, as likely as not, 
or unlikely) his current knee disorders, 
right and left:  (1) initially manifested 
during his military service from August 
1949 to October 1952; or (2) if inclusive 
of arthritis, alternatively manifested 
within the one-year presumptive period 
following service, meaning by October 
1953; or (3) are otherwise attributable to 
his military service - including 
especially to any 
complaints/treatment/diagnoses in service, 
such as in relation to the jump from a 5-
foot cliff in combat resulting in what was 
considered a knee sprain.  

The term "as likely as not" means at least 
50 percent probability.  It does not, 
however, mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.



And as the Veteran's STRs are mostly 
unavailable, except for the report by the 
Office of the Surgeon General documenting 
this combat incident and knee injury in 
service (though the exact knee that was 
injured is not specified), the examiner 
may base his/her opinion on the Veteran's 
reports of relevant complaints or medical 
treatment in service without need for 
independent verification in the medical 
records concerning his service (that is, 
aside from this report from the Office of 
the Surgeon General).  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where 
the examiner did not comment on the 
Veteran's report of in-service injury and, 
instead, relied on the absence of evidence 
in the Veteran's STRs to provide a 
negative opinion).  

It is critically necessary that the 
designated examiner review and consider 
all of the relevant evidence in the claims 
file for the Veteran's pertinent medical 
and other history, including a complete 
copy of this remand, the joint motion, and 
the report from the Office of the Surgeon 
General regarding the knee injury, 
treatment and diagnosis in service.  

All necessary diagnostic testing and 
evaluation needed to determine the 
etiology of the current bilateral 
knee disability should be performed.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary, citing to 
specific evidence in the record.



2.	Ask the Veteran whether he wants another 
hearing before the Board - including a 
videoconference hearing like he previously 
had.  If he does, then schedule another 
hearing since the Veterans Law Judge that 
presided over that prior hearing is no 
longer employed at the Board.

3.	Then readjudicate the claims for service 
connection for right and left knee 
disabilities in light of any additional 
evidence.  If these claims are not granted 
to the Veteran's satisfaction, send him 
and his attorney a supplemental statement 
of the case (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of 
the claims.  


The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


